Citation Nr: 1741397	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 July 1968, with service in the Republic of Vietnam.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2016, the Board remanded the appeal for additional development.  Unfortunately, for reasons discussed below, the Board finds that the directives of the December 2016 Remand have not been substantially complied with regarding the claim on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

While the Board regrets additional delay, review of the record reveals that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In December 2016, the Board remanded the claim to obtain an examination and secure a medical opinion to address the likely cause of hypertension.  Specifically, the Board asked the examiner to offer an opinion on whether it is at least as likely as not (a 50 percent or better probability) that hypertension was incurred in, related to, or caused by any incident of his military service (to include whether it was related to his presumed herbicide agent exposure therein); or whether hypertension was caused or aggravated by his service-connected type 2 diabetes mellitus (with consideration of the Veteran's diagnoses of acute renal failure and chronic kidney disease beginning in 2011, and taking into account the medical treatises submitted by the Veteran's representative).

In a January 2017 VA examination, the examiner opined against a relationship between the Veteran's hypertension and his period of service, and against a relationship between the Veteran's hypertension and his diabetes mellitus.  Crucially however, as noted above, the examiner was asked to take into account the medical treatises submitted by the Veteran's representative in an October 2016 brief.  These treatises suggest a relationship may exist between diabetes and hypertension that does not include the involvement of renal impairment.  There is no indication that this treatise evidence was taken into consideration.  Stegall v. West, 11 Vet. App. 268, 271.  The Board finds that an addendum VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private treatment records relevant to his claimed disability.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining any outstanding records, the Veteran should obtain an addendum VA opinion, provided by a new examiner, regarding the etiology of the Veteran's hypertension.  The examiner should note in the report that the entire electronic claims file has been reviewed.  Following a review of the claims file, the examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed hypertension was incurred in, related to, or caused by any incident of his service, to include his presumed herbicide agent exposure?   In responding to this question, and notwithstanding the fact that hypertension is not on the list of disabilities presumptively related to herbicide exposure, the examiner should specifically consider and comment upon the most recent National Academy of Sciences (NAS) Study [Veterans & Agent Orange: Update 2014 (2016)], which noted that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed hypertension is caused or aggravated beyond its natural progression by his service-connected type 2 diabetes mellitus?  In responding to this question, the examiner should comment on each of the following:

* The January 2017 VA examiner's finding that the Veteran's kidney impairment in 2011 was due to dehydration, and not diabetes, and that no current diabetes-related kidney impairment exists.  

* Dr. C.J.H.'s August 11, 2009 letter, noting that the Veteran started receiving treatment from her in 1983 for diabetes, and that in February 2001, she prescribed Zestril/Prinivil "for renoprotection benefits of long-term Diabetes." 

* Medical treatise evidence referenced by the Veteran's representative in an October 2016 brief, and attached to that brief, including the following:

o WebMD article stating that "Having diabetes makes high blood pressure and other heart and circulation problems more likely because diabetes damages arteries and makes them targets for hardening (atherosclerosis). Atherosclerosis can cause high blood pressure. 

o American Heart Association article noting that "Diabetes mellitus and hypertension are interrelated diseases that strongly predispose an individual to atherosclerotic cardiovascular disease [A precursor to coronary artery disease]. An estimated 3 million Americans have both diabetes and hypertension. Hypertension is about twice as frequent in individuals with diabetes as in those without. 

o U.S. National Library of Medicine article affirming that "Diabetes and hypertension frequently occur together. There is substantial overlap between diabetes and hypertension in etiology and disease mechanisms.

All opinions must be supported by a clear rationale and reasoning behind the opinion.  If in-person examination is required to answer any of the above questions, such should be scheduled.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




